Exhibit 10.1

Execution Version

AMENDMENT TO

PARTNER AGREEMENT BETWEEN

EACH OF SCULPTOR CAPITAL LP, SCULPTOR CAPITAL ADVISORS LP AND SCULPTOR CAPITAL
ADVISORS II LP, AND JAMES LEVIN

This Amendment (“this Amendment”) is entered into as of June 9, 2020 (the
“Effective Date”), by and among James Levin (the “Limited Partner”), and each of
Sculptor Capital LP (f/k/a OZ Management LP), Sculptor Capital Advisors LP
(f/k/a OZ Advisors LP) and Sculptor Capital Advisors II LP (f/k/a OZ Advisors II
LP) (and, together with Sculptor Capital LP and Sculptor Capital Advisors II LP,
the “Operating Partnerships”) and Sculptor Capital Management, Inc (the
“Company”).

WHEREAS, reference is made to the Amended and Restated Partner Agreement between
Sculptor Capital LP and the Limited Partner, dated as of February 16 2018, the
Amended and Restated Partner Agreement between Sculptor Capital Advisors LP and
the Limited Partner, dated as of February 16, 2018, and the Amended and Restated
Partner Agreement between Sculptor Capital Advisors II LP and the Limited
Partner, dated as of February 16, 2018, each as amended by the Omnibus Agreement
entered into by and among the Limited Partner and the Operating Partnerships,
dated as of February 7, 2019 (the “Omnibus Agreement”, and collectively, the
“Partner Agreements”); capitalized terms used and not otherwise defined herein
shall have the meaning ascribed to them in the Partner Agreements.

WHEREAS, the Limited Partner and each of the Operating Partnerships desire to
amend certain provisions of the Partner Agreements.

WHEREAS, under Section 26(c) of the Omnibus Agreement, during the Distribution
Holiday, the Omnibus Agreement cannot be waived, amended supplemented or
otherwise modified in any material respect without (i) the applicable Chief
Executive Officer and Compensation Committee approvals; and (ii) the approval of
at least 5 out of 7 member of the Board (or if the size of the Board is
subsequently increased or decreased, such other supermajority vote as represents
at least two-thirds of the directors) supported by the advice of a third party
compensation consultant.

WHEREAS, the Chief Executive Officer, the Compensation Committee and at least 5
out of 7 members of the Board have approved this Amendment after consulting with
Semler Brossy.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto hereby agree
to amend the Partner Agreements as follows, effective as of the Effective Date:



--------------------------------------------------------------------------------

  1.

Title. Effective as of April 1, 2021 (the “CEO Transition Date”), Section 1(a)
of each of the Partner Agreements shall be deleted in its entirely and replaced
with the following:

“The Limited Partner has been appointed by the Board, and shall serve and
continue to serve during the Term, as the Chief Executive Officer (“CEO”) and
Chief Investment Officer (“CIO”) of the Company.”

 

  2.

Responsibility. Effective as of the CEO Transition Date, Section 1(b) of each of
the Partner Agreements shall be deleted in its entirely and replaced with the
following:

“The Limited Partner shall serve as CEO, CIO, PMC Chairman and Chairman of the
Partner Management Committee, with day-to-day management responsibility as
provided in Section 1(c) below, and such other responsibilities historically
held by the CEO and CIO of the Company and commensurate with the positions, as
reasonably determined by the Board.”

 

  3.

Reporting. Effective as of the CEO Transition Date, Section 1(c) of each of the
Partner Agreements is hereby deleted in its entirety and replaced with the
following:

“The Limited Partner shall report to, and at all times be subject to the lawful
direction of, the Board. The Limited Partner shall have ultimate authority over
investment activities (including as to (i) investment committees structure,
composition, and oversight, and (ii) personnel matters such as compensation and
hiring/firing). The Limited Partner shall be Chair of the investment-related
committees.”

 

  4.

Governance Matters: Effective as of the Effective Date, the following new
Section 1(e) is hereby added after Section 1(d) of each of the Partner
Agreements:

(e) Board. The Company shall nominate the Limited Partner to serve as a member
of the Board at the 2020 annual shareholder meeting of the Company, without
additional compensation. The Company shall continue to nominate the Limited
Partner to the Board for as long as the Limited Partner serves as CEO. The
Limited Partner, in consultation with the PMC, shall have the right to nominate
a director to the Board from those then serving on the PMC. Robert Shafir shall
occupy this seat until December 31, 2021 (or such earlier date that Robert
Shafir may choose to resign from the Board), and thereafter, the Limited Partner
(in consultation with the PMC) shall have the right to nominate one

 

2



--------------------------------------------------------------------------------

member of the PMC to the Board. The Board shall consult collaboratively with the
Limited Partner on all open director seats on the Board and give good-faith
consideration to any independent candidate advanced by the Limited Partner.

 

  5.

2020 Annual Bonus and Severance Arrangements. Effective as of the Effective
Date, Sections 4(a) and 7(b)(i) of each of the Partner Agreements is hereby
amended, solely in respect of the Annual Bonus Payable for the 2020 Fiscal Year,
by substituting the amount “$10,000,000” for the amount “6,000,000” in each
place where the latter amount appears therein.

 

  6.

Partner Incentive Pool. Effective as of the Effective Date, Section 4A of each
of the Partner Agreements is hereby amended by adding the following sentence to
the end thereof.

“Notwithstanding any provision of this Agreement to the contrary, effective
commencing with the 2020 Fiscal Year and each Fiscal Year thereafter, the
Limited Partner shall not be eligible to participate in the 2018 Partner
Incentive Pool, as may be amended or extended from time to time.”

 

  7.

CEO Compensation and Non-Competition Covenant. The Board will work with the
Limited Partner in good faith to negotiate additional compensation for service
as CEO in recognition of the added responsibilities to be assumed. Upon the
effective date of agreement by the Company, the Operating Partnerships and the
Limited Partner on such additional compensation, Section 8(a) of each of the
Partner Agreements shall be amended by substituting the following for the first
sentence therein:

“The Restricted Period with respect to the Limited Partner shall, for purposes
of Section 2.13(b) of the Limited Partnership Agreement, conclude on the last
day of the 24-month period immediately following the date of the Limited
Partner’s Special Withdrawal or Withdrawal, regardless of the reason for such
termination of service with the Partnership (whether, for the avoidance of
doubt, due to the failure of the Buyer to offer a Comparable Position or
otherwise in connection with or following a Change of Control, and in any such
case irrespective of whether the Limited Partner remains in service in a
Comparable Position through the COC Vesting Period); provided, that solely for
purposes of Section 2.13(b)(i) of the Limited Partnership Agreement, the
Restricted Period shall conclude on the last day of the 12-month period
immediately following the date of a Special Withdrawal or Withdrawal described
in the first paragraph of Section 7(b), unless the General Partner timely elects
to make, and timely makes, the cash payment described in Section 7(b)(iii).”

 

3



--------------------------------------------------------------------------------

  8.

Severance Arrangements – Change in Position. Effective as of the CEO Transition
Date, Section 7(b) of each of the Partner Agreements shall be amended by:

 

  a.

Substituting the term “CEO” for “sole CIO, as a Co-CIO” where such phrase
appears; and

 

  b.

In the second to last paragraph of such Section, deleting the phrase “or ceasing
to report directly to the chief executive officer of a public company or (y) if
the Limited Partner continues to have responsibility for day-to-day management
of the investment portfolio of the Partnership and its Affiliates after such
Change of Control that is consistent with his management responsibilities of
such investment portfolio prior to such Change in Control.”

 

  9.

Schedule A (Calculation of 2020 Annual Bonus). Effective as of the Effective
Date, Schedule A of each of the Partner Agreements is hereby amended, solely in
respect of the Annual Bonus payable in respect to the 2020 Fiscal Year, by
substituting “1.75%” for “0.88%-1.2%”.

 

  10.

Miscellaneous

 

  A.

Except as expressly modified by the terms of this Amendment, each Partner
Agreement will continue in full force and effect and be binding on the parties
in accordance with its terms.

 

  B.

This Amendment shall be subject to the governing law, jurisdiction and dispute
resolution provisions set forth in the Limited Partnership Agreement of each
Operating Partnership.

 

  C.

If any provision of this Amendment shall be deemed invalid or unenforceable as
written, it shall be construed, to the greatest extent possible, in a manner
which shall render it valid and enforceable, and any limitations on the scope or
duration of any such provision necessary to make it valid and enforceable shall
be deemed to be part thereto, and no invalidity or unenforceability of any
provision shall affect any other portion of this Amendment unless the provision
deemed to be so invalid or unenforceable is a material element of this
Amendment, taken as a while.

 

  D.

The Limited Partner acknowledges that he has been given the opportunity to ask
questions of the Operating Partnerships and has consulted with counsel
concerning this Amendment to the extent the Limited Partner deems necessary in
order to be fully informed with respect thereto.

 

  E.

In the event of a conflict between the provisions of this Amendment and any
Partner Agreement, the provisions of this Amendment shall control.

 

4



--------------------------------------------------------------------------------

  F.

Headings to sections and subsections in this Amendment are for the convenience
of the Parties only and are not intended to be a part of or to affect the
meaning or interpretation hereof.

 

  G.

This Amendment shall be binding as to (i) executors, administrators, estates,
heirs and legal successors, or nominees or representatives, of the Limited
Partner, and (ii) the successors and assigns of the Operating Partnerships, and
may be executed in several counterparts with the same effect as if the parties
executing the several counterparts had all executed one counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed and delivered as of the date
first written above by the undersigned, and the undersigned do hereby agree to
be bound by the terms and provisions set for in this Amendment.

 

Sculptor Capital LP By: Sculptor Capital Holding Corporation, its general
partner By:  

/s/ Robert Shafir

Name:   Robert Shafir Title:   Chief Executive Officer Sculptor Capital Advisors
LP By: Sculptor Capital Holding Corporation, its general partner By:  

/s/ Robert Shafir

Name:   Robert Shafir Title:   Chief Executive Officer Sculptor Capital Advisors
II LP By: Sculptor Capital Holding Corporation, its general partner By:  

/s/ Robert Shafir

Name:   Robert Shafir Title:   Chief Executive Officer Sculptor Capital
Management, Inc. By:  

/s/ Robert Shafir

Name:   Robert Shafir Title:   Chief Executive Officer

 

6



--------------------------------------------------------------------------------

THE LIMITED PARTNER By:  

/s/ James Levin

Name:   James Levin

 

7